Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 4, 2022

                                        No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                  v.

            BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                                 Appellees

                        From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2015PC2618
                            Honorable Tom Rickhoff, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On December 6, 2021, we ordered the parties to file additional briefing in this appeal.
Appellants’ additional briefing is currently due January 5, 2022. On December 21, 2021,
appellants EOG Resources, Inc., Yates Energy Corporation, Jalapeno Corporation, ACG3
Mineral Interest, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell filed a joint
unopposed motion requesting an extension of time to file their briefs until January 19, 2022.
After consideration, we GRANT the motion and ORDER appellants to file their briefs by
January 19, 2022.

           It is so ORDERED on January 4, 2022.

                                                             PER CURIAM


           ATTESTED TO: ___________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT